        Case 4:20-cr-00059-BMM Document 40 Filed 04/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

                                       ****

UNITED STATES OF AMERICA,         ) CR-20-59-GF-BMM
                                  )
             Plaintiff,           )
   vs.                            ) ORDER
                                  )
ZANE MICHAEL COOK,                )
                                  )
             Defendant.           )
                                  )
                                  )
__________________________________ )

      Defendant, Zane Michael Cook’s Unopposed Motion for Transport (Doc. 38)

having been filed with this Court, and good cause appearing,

      IT IS HEREBY ORDERED that the United States Marshals Service is

directed to transport the Defendant to the Missouri River Federal Courthouse, Great

Falls, Montana, for his Sentencing Hearing at April 15, 2021, at 10:00 a.m.

      DATED this 7th day of April, 2021.
